DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on 1/12/2021.
The application has been amended as follows: 
In Claim 25, line 3, the comma between the words “ring” and “for” has been deleted.
In Claim 25, line 3, a comma has been inserted between the last two words “ring” and “and”.
In Claim 25, line 3, the word “protrude” has been deleted and the word  --protrudes--  inserted therefor.
In Claim 25, line 3, the word  --which--  has been inserted after the last word “and”.
In Claim 25, line 4, the word “the” has been deleted and the word  --an--  inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art methods for determining ignition propensity of cigarettes are summarized in the publication “Test Methods for Quantifying the Propensity of Cigarettes to Ignite Soft Furnishings”, vol. 2, NIST Special Publication 851-2, U.S. Dept. of Commerce, which was published in 1993 and attached to this Office Action.  The NIST publication is referenced as a suitable test method in more recent Patent documents, such as US 2005/0056293 to Zawadzki et al [0012] and US 2012/0305012 to Dyanakov et al [0010] and appears to be the predecessor for the currently claimed ignition propensity test method (see Appendix E-1 to E-8).  The prior art fails to disclose or suggest cellulose filter paper having a smooth surface and a rough surface for checking the ignition propensity of cigarette paper and comprising a marking as claimed with which the smooth surface of the filter paper can be distinguished from the rough surface.  A method for producing the claimed filter paper as claimed in Claim 24, a method for checking the ignition propensity test of cigarette paper using the claimed filter paper as claimed in Claim 25, and a kit comprising a plurality of the claimed filter papers as claimed in Claim 30 are neither anticipated nor obvious for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748